 

FIFTH AMENDMENT TO REVOLVING CREDIT,

TERM LOAN AND SECURITY AGREEMENT

 

THIS FIFTH AMENDMENT TO REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT (the
“Agreement”) is entered into as of November 13, 2013 by and among BLONDER TONGUE
LABORATORIES, INC., a corporation organized under the laws of the State of
Delaware (“BTL”), R. L. DRAKE HOLDINGS, LLC, a limited liability company
organized under the laws of the State of Delaware (“RL Drake” and collectively
with BTL, the “Borrower”), the financial institutions which are now or which
hereafter become a party hereto (collectively, the “Lenders” and individually a
“Lender”) and SANTANDER BANK, N.A. (formerly known as Sovereign Bank, N.A.)
(“Santander”), as agent for Lenders (Santander, in such capacity, the “Agent”).

 

RECITALS

 

Whereas, the Borrower and the Lenders entered into a Revolving Credit, Term Loan
and Security Agreement dated August 6, 2008, as amended by that certain First
Amendment to Revolving Credit Term Loan and Security Agreement dated January 14,
2011, that certain Second Amendment to Revolving Credit Term Loan and Security
Agreement dated February 1, 2012, that certain letter agreement dated August 10,
2012 (constituting the third amendment to the Revolving Credit, Term Loan and
Security Agreement), and that certain Fourth Amendment to Revolving Credit, Term
Loan and Security Agreement dated March 27, 2013 as the same shall be further
amended by this Agreement (as may be further amended, restated, replaced and/or
modified from time to time, the “Loan Agreement); and

 

Whereas, the Borrower and the Lenders have agreed to modify the terms of the
Loan Agreement as set forth in this Agreement to, among other things, modifying
certain financial covenants set forth in the Loan Agreement.

 

Now, therefore, in consideration of the Lender’s continued extension of credit
and the agreements contained herein, the parties agree as follows:

 

AGREEMENT

 

1)ACKNOWLEDGMENT OF BALANCE. The Borrower acknowledges that the most recent
statement of account sent to the Borrower with respect to the Obligations is
correct.

 

2)MODIFICATIONS. The Loan Agreement be and hereby is modified as follows:

 

(A)All references to “Sovereign Bank, N.A.” throughout the Loan Agreement and
the Other Documents are hereby modified to refer to “Santander Bank, N.A.,
formerly known as Sovereign Bank, N.A.”.

 

(B)The following definitions in Section 1.2 of the Loan Agreement are hereby
deleted, and are replaced to read as follows:

 

“Inventory Sublimit” shall mean the least of (i) $3,000,000, (ii) an amount
equal to fifty percent (50%) of the Maximum Revolving Advance Amount and (iii)
the amount calculated pursuant to Subsection 2.1(a)(y)(i) herein.

 

“Maximum Loan Amount” shall mean $10,350,000 less all repayments of the Term
Loan since the Second Amendment Closing Date.

 

“Maximum Revolving Advance Amount” shall mean $6,000,000.

 

(C)The following definitions are hereby added to Section 1.2 of the Loan
Agreement to read as follows:

 



1

 

 

“Fifth Amendment” shall mean that certain Fifth Amendment to Revolving Credit,
Term Loan and Security Agreement dated the Fifth Amendment Closing Date by and
among the Borrower, the Lenders and the Agent.

 

“Fifth Amendment Closing Date” shall mean as of November 13, 2013.

 

(D)The last sentence of Section 2.1(a) of the Loan Agreement is deleted, and is
replaced by the following new sentence:

 

“Within thirty (30) days of the Fifth Amendment Closing Date, Agent will use its
reasonable efforts to mark the original Second Amended and Restated Revolving
Credit Note, dated February 1, 2012, in the original principal amount of
$8,500,000, “CANCELLED” and will return the same to the Borrower.”

 

(E)Subsection 6.5(a) of the Loan Agreement is deleted, and is replaced by a new
Subsection 6.5(a) to read as follows:

 

(a) Fixed Charge Coverage Ratio. Cause to be maintained, a Fixed Charge Coverage
Ratio, tested quarterly (as of the last day of each fiscal quarter) on a
consolidated, trailing twelve (12) month basis, of not less than (i) 1.25 to
1.00 as of March 31, 2013 through and including December 31, 2013 and (ii) 1.50
to 1.00 at all times thereafter. Notwithstanding anything to the contrary
herein, the Fixed Charge Coverage Ratio shall not be tested on or as of
September 30, 2013.

 

3)CONSULTANT. Within thirty (30) days following the written request of the Agent
but not sooner than ninety (90) days from the date hereof, the Borrower hereby
agrees to retain the services of a consultant reasonably acceptable to the Agent
for the purpose of evaluating the Borrower’s general business strategies,
focusing primarily on sales and marketing, at the sole cost and expense of the
Borrower. The Agent hereby agrees to use its best efforts to minimize the cost
and expense of such consultant.

 

4)EFFECTIVENESS OF AMENDMENT. All parties hereby acknowledge and agree that the
Borrower has not yet provided to the Agent a formal calculation of the Fixed
Charge Coverage Ratio for the quarter ended September 30, 2013 and such
calculation (along with all other calculations contemplated under such Section
9.8) is not due until the date that is sixty (60) days after September 30, 2013,
as set forth in Section 9.8 of the Loan Agreement (the “September 2013 Quarterly
Financial Due Date”). The parties further acknowledge and agree that (i) this
Agreement waives the requirement that the Fixed Charge Coverage Ratio for the
trailing twelve month period ended as of the last day of the fiscal quarter
ended September 30, 2013 be tested, (ii) the date of this Agreement is prior to
the September 2013 Quarterly Financial Due Date, (iii) the calculation of the
Fixed Charge Coverage Ratio for the trailing twelve month period ended as of the
last day of the fiscal quarter ended September 30, 2013 is not yet due as of the
date hereof, (iv) the Borrower is not obligated to and will not provide such
calculation to the Agent, and (v) as of September 30, 2013 and thereafter
through and including the date hereof, Borrower remains in compliance with
Subsection 6.5(a) of the Loan Agreement.

 

5)ACKNOWLEDGMENTS. The Borrower acknowledges and represents that:

 

(A) the Loan Agreement and Other Documents, as amended hereby, are in full force
and effect without any defense, claim, counterclaim, right or claim of set-off;

 

(B) to the best of its knowledge, no default by the Agent or the Lenders in the
performance of their duties under the Loan Agreement or the Other Documents has
occurred;

 

(C) all representations and warranties of the Borrower contained herein and in
the Other Documents are true and correct in all material respects as of this
date, except for any representation or warranty that specifically refers to an
earlier date;

 



2

 

 

(D) the Borrower has taken all necessary action to authorize the execution and
delivery of this Agreement; and

 

(E) this Agreement is a modification of an existing obligation and is not a
novation.

 

6)PRECONDITIONS. As a precondition to the effectiveness of any of the
modifications, consents, or waivers contained herein, the Borrower agrees to:

 

(A) provide the Agent with this Agreement and the Third Amended and Restated
Revolving Credit Note, each properly executed;

 

(B) provide the Agent with secretary’s certificates and resolutions, in form and
substance acceptable to the Agent, which approves the modification contemplated
hereby;

 

(C) pay to the Agent an amendment fee in the amount of $15,000; and

 

(D) pay, promptly upon presentation of an invoice therefor, all other fees and
costs incurred by the Lenders in entering into this Agreement, including, but
not limited to, all reasonable legal fees incurred by the Agent.

 

7)MISCELLANEOUS. This Agreement shall be construed in accordance with and
governed by the laws of the State of New Jersey, without reference to that
state’s conflicts of law principles. This Agreement and the Other Documents
constitute the sole agreement of the parties with respect to the subject matter
thereof and supersede all oral negotiations and prior writings with respect to
the subject matter thereof. No amendment of this Agreement, and no waiver of any
one or more of the provisions hereof shall be effective unless set forth in
writing and signed by the parties hereto. The illegality, unenforceability or
inconsistency of any provision of this Agreement shall not in any way affect or
impair the legality, enforceability or consistency of the remaining provisions
of this Agreement or the Other Documents. This Agreement and the Other Documents
are intended to be consistent. However, in the event of any inconsistencies
among this Agreement and any of the Other Documents, the terms of this
Agreement, then the Loan Agreement, shall control. This Agreement may be
executed in any number of counterparts and by the different parties on separate
counterparts. Each such counterpart shall be deemed an original, but all such
counterparts shall together constitute one and the same agreement.

 

8)DEFINITIONS. The terms used herein and not otherwise defined or modified
herein shall have the meanings ascribed to them in the Loan Agreement. The terms
used herein and not otherwise defined or modified herein or defined in the Loan
Agreement shall have the meanings ascribed to them by the Uniform Commercial
Code as enacted in New Jersey.

 

3

 

 

IN WITNESS WHEREOF, the undersigned have signed and sealed this Agreement the
day and year first above written.

 

ATTEST: BLONDER TONGUE LABORATORIES, INC.

 

 



ATTEST:   BLONDER TONGUE LABORATORIES, INC.                     By:     By:  
Name:  ERIC SKOLNIK   Name:  JAMES A. LUKSCH Title:   Assistant Secretary  
Title:    Chief Executive Officer                     WITNESS:   R. L. DRAKE
HOLDINGS, LLC                     By:     By:   Name:  ERIC SKOLNIK  
Name:  JAMES A. LUKSCH Title:    Secretary   Title:    Chief Executive Officer  
                                  SANTANDER BANK, N.A.,       (formerly known as
Sovereign Bank),       as Lender and as Agent                           By:    
    Name:  GREGORY R. RUSSANO       Title:  Senior Vice President



 



4



 

 



 

 

 

